Citation Nr: 9911260	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  


REMAND

A review of the record reflects that the veteran was sent 
correspondence at his address of record in February 1998 
informing him that he was scheduled for a hearing before a 
member of the Board in Seattle, Washington, on March 23, 
1998.  The veteran appeared for his hearing and requested 
that it be postponed and rescheduled.  He pointed out that he 
had been unable to devote any time to prepare a presentation 
regarding his claim as he had been working with authorities 
to "bust up" a group of drug smugglers.  Hearing [Hrg.] 
Transcript [Tr.] at 4.  He submitted a video tape regarding 
his work in this regard and two magazine articles in support 
of his claim for service connection.  In this regard, the 
undersigned initially acknowledges the provisions of 
38 C.F.R. § 20.704(c) (1998) and the statements contained 
with the February 1998 letter to the veteran, which referred 
to travel board hearing procedures and told the veteran that 
he could request a change in the hearing date up to 2 weeks 
and that such request must be in writing and good cause 
addressing why a new hearing date was necessary must be 
shown.  

However, the undersigned also acknowledges that, in 
conjunction with 38 C.F.R. § 20.704(c), VA regulations also 
provide an appellant or an appellant's representative, may 
request a hearing before the Board at a VA facility when 
submitting the substantive appeal (VA Form 9) or any time 
thereafter, subject to the restrictions in Rule 1304 (Sec. 
20. 1304 of this part).  38 C.F.R. § 20.703 (1998).  



38 C.F.R. § 20.1304 (1998) states that an appellant and his 
or her representative, if any, will be granted a period of 90 
days following the mailing of notice to them that an appeal 
has been certified to the Board for appellate review and that 
the appellate record has been transferred to the Board, or 
until the date the appellate decision is promulgated by the 
Board, whichever comes first, during which they may submit a 
request for a personal hearing, additional evidence, or a 
request for a change in representation.  38 C.F.R. § 20.1304 
(a) (1998).  The regulation also states that any evidence 
which is submitted at a hearing on appeal which was requested 
during such period will be considered to have been received 
during such period, even though the hearing may have been 
held following the expiration of the period.  Id.  

The regulation also states that upon receipt of a request for 
a change in representation, request for a personal hearing, 
or submission of additional evidence following the expiration 
of the period described in paragraph (a) of this section, The 
Board will not accept a request for a change in 
representation, a request for a personal hearing, or 
additional evidence except when the appellant demonstrates on 
motion that there was good cause for the delay.  Examples of 
good cause include, but are not limited to, illness of the 
appellant or the representative which precluded action during 
the period; death of an individual representative; illness or 
incapacity of an individual representative which renders it 
impractical for an appellant to continue with him or her as 
representative; withdrawal of an individual representative; 
the discovery of evidence that was no available prior to the 
expiration of the period; and delay in transfer of the 
appellant record to the Board which precluded timely action 
with respect to these matters.  The motions must be in 
writing and must include the name of the veteran; the name of 
the claimant or appellant if other than the veteran (e.g., a 
veteran's survivor, a guardian, or a fiduciary appointed to 
receive VA benefits on an individual's behalf); the 
applicable Department of Veterans Affairs file number; and an 
explanation of why the request for a change in 
representation, the request for a personal hearing, or the 
submission 


of additional evidence could not be accomplished in a timely 
manner.  If good cause is shown, the request for a change in 
representation or for a personal hearing will be honored.  
Id.  

In view of the foregoing, the record shows that prior to the 
promulgation of a Board decision and while appearing for his 
hearing, the veteran in writing (in effect) requested the 
postponement and rescheduling of the hearing in order to 
properly prepare a presentation regarding his claim.  As 
such, the undersigned finds that the veteran's request for a 
postponement of the hearing was submitted in a timely fashion 
and with demonstration of good cause, and therefore, must be 
granted.  

The undersigned also points out that even if assuming that 
the time limitations of Section 20.1304 were not met, 
considering the developmental circumstances of this case, 
good cause for postponing and rescheduling the March 23, 
1998, has been shown.  The veteran was not represented at the 
March 1998 hearing as his appointment of a service 
organization representative was pending.  In addition, it is 
noted that the veteran has indicated that he is no longer at 
the address of record.  Tr. at 5-6.  In view of the 
foregoing, it is found that the veteran has shown good cause 
and the request should be granted.  

In order to ensure that the veteran's due process rights are 
met, the case is REMANDED to the RO for the following:  

The RO should schedule a travel board 
hearing, to include a videoconference 
hearing if desired, for the appellant.  
The RO, by letter, should inform the 
appellant of the date, time, and location 
of the hearing.  The RO should document 
all efforts made.  (Note:  The RO should 
ensure that all correspondence is mailed 
to the veteran's proper address.  As 
reported above, there is some indication 
that his address may have changed.  
Specifically, the Board notes that the 
veteran's address on an October 1997 
document from the Department of Health 
and Human Services regarding "Medicare" 
information lists the veteran's address 
as below.  It is not clear, however, if 
this is the veteran's current address.  
Clarification is essential.  

[redacted]
[redacted], WA  98225-4448

Thereafter, the case should be returned to the Board, if 
appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









